Citation Nr: 1231758	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  06-16 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the rating decision of October 8, 1991 contained clear and unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to February 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which determined that it did not have jurisdiction to address the Veteran's September 2005 motion for revision of the October 8, 1991 rating decision.  The complex procedural history as it pertains to the timeframe prior to the March 2006 RO decision will not be discussed.  

The Veteran perfected an appeal of the March 2006 administrative decision and in a February 2010 decision, the Board denied the CUE motion.  The Veteran appealed the Board's February 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 Order, the Court granted a December 2010 Joint Motion for Remand (Joint Motion), vacated the Board's February 2010 decision, and remanded the matter back to the Board.  The December 2010 Joint Motion specifically indicated that on remand, the Board was required to adjudicate the specific CUE allegations raised in the Veteran's September 2005 motion for revision.  The Board did as instructed in a June 2011 decision that denied the CUE motion.  

The Veteran appealed the Board's June 2011 decision to the Court and in an April 2012 Order, the Court granted an April 2012 Joint Motion, set aside the Board's June 2011 decision, and again remanded the matter back to the Board.  The April 2012 Joint Motion found, as discussed below, that the Board had lacked proper jurisdiction in June 2011 to address the merits of the Veteran's CUE motion in the first instance.  The matter has been returned to the Board for appellate review.  

The Board's June 2011 decision reflected a docket number of 08-32 859.  This was incorrect and appears to have been due to a clerical error committed when the issue was returned to the Board following the December 2010 Court Order.  The correct docket number, as listed on the February 2010 decision, has been implemented in this decision.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The April 2012 Joint Motion determined that the Board lacked proper jurisdiction in June 2011 to address the merits of the Veteran's CUE motion in the first instance.  Given the findings in the Joint Motion, the issue of whether the rating decision of October 8, 1991 contained CUE is remanded in order for the RO to adjudicate the motion in the first instance.  

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of whether the rating decision of October 8, 1991 contained CUE in the first instance.  The RO is specifically instructed to address the contentions raised since the Board's September 2001 decision, as reflected in, but not limited to, statements dated September 6, 2005 and April 21, 2011.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



